EXHIBIT

OTEr gms
iy i. = i
STATE OF NORTH CAROLINA, ry IN THE GENERAL COURT OF JUSTICE
sl 21 [2 fs 29 SUPERIOR COURT DIVISION
COUNTY OF WAKE 20 CVS 4400
TRAVIS GROO, )
Plaintiff )
v. ) CONSENT ORDER
)
WAKE COUNTY SHERIFF'S OFFICE —_)
and GERALD BAKER, )
Defendants. )

 

THIS MATTER came on for consideration by the undersigned, the Honorable A. Graham
Shirley, Resident Superior Court Judge presiding over a hearing held on March 30, 2020 on
Plaintiffs petition for a Temporary Restraining Order and Preliminary Injunction. After
considering this matter and by and with the Consent of the parties, the Court finds that the parties
have agrced and consented to material issues arising out of the dispute in this matter, and the
parties desire to memorialize this agreement in a Consent order as shown by their respective
attorneys’ signatures below; Therefore, with the consent of all the parties, the Court finds that the

parties have agreed to the following:

1. This matter is properly before the court, and the court has jurisdiction over the parties and

subject matter al issue.

2, Plaintiff filed this action on March 26, 2020 which in relevant part alleged various
constitutional and statutory violations resulting from Defendant Sheriff Gerald Baker’s
decision to temporarily suspend acceptance of applications for pistol purchase permits
issued pursuant to Chapter 14, Article 52A of the North Carolina General Statutes.

1
Case 5:20-cv-00123-FL Document17-2 Filed 04/28/20 Page 1of3
Case 5:20-cv-00123-FL Document 28-1 Filed 03/02/21 Page 1of 3
. Plaintiff's complaint requested the Court issue a Declaratory Judgment to determine his

rights to apply for pistol purchase permits and whether Defendant Sheriff Gerald Baker is

prohibited from unilaterally barring applications for said permits.

. On March 10, 2020 the governor of the state of North Carolina declared a state of

emergency in response to the COVID-19 pandemic outbreak; On March 13, 2020 the
president of the United States declared a state of cmergency; On March 22, 2020 the
Wake County Board of Commissioners declared and emergency and issued a
Proclamation of Emergency Restrictions , with the Proclamation confirming multiple
instances of community spread of the COVID-19 virus, activating the Emergency -

Operations Plan and limiting mass gatherings of 50 or more people.

. From March 10, 2020 to March 24, the Wake County Sheriff's Office received pistol

permit applications in unprecedented numbers, causing gatherings of 50 or more people
in the lobby of the Wake County Public Safety Center in violation of the March 22, 2020

Proclamation of Emergency Restrictions.

. Defendant Sheriff Gerald Baker's decision to temporarily suspeod acceptance of

applications was due to his efforts to comply with Proclamation of Emergency
Restrictions and his paramount and legitimate concern for the public health and safety in
light of the existing declared states of emergency due to the COVID-19 pandemic
outbreak being specifically concemed for the health and welfare of the citizens of Wake
County, the Wake County Sheriff's Office personnel and the jail residents housed in the

Wake County Public Safety Center, the same location where said applications are

accepted and processed.

. The parties have expressed a desire to resolve the outstanding issues.

mw

Case 5:20-cv-00123-FL Document 17-2. Filed 04/28/20 Page 2 of 3
Case 5:20-cv-00123-FL Document 28-1 Filed 03/02/21 Page 2 of 3
8. In order to resolve the issues before the Court, Sheriff Gerald Baker has agreed to modify
the application process so as to minimize or alleviate the admission of applicants for said
permits to the Public Safety Center during the term of the current declared states of
emergency and to resume processing applications in as timely a fashion as possible under
the current conditions.

9. The parties agree that the Wake County Sheriff's Office and Sheriff Gerald Baker shall
have a reasonable period of time, not to exceed seven (7) days, within which to
implement the terms of this order.

10. It is agreed that the court retains jurisdiction in the event the need for further guidance or

hearings is necessary to effect the intent of this order.

NOW, THEREFORE, it is hereby ORDERED that the Wake County Sheriffs Office and
Gerald Baker resume accepting and processing applications for pisto] purchase permits
consistent with Chapter 14, Article 52A of the North Carolina General Statutcs and this

order,

Thisthe “24 day of MARCH 2020

Aon Sy
‘The Honorable A. Graham Shirley
Resident Supc¢rior Court Judge Presiding

a &

Jeffrey Dobson Paul G Gessner
Counsel for Plaintiff Counsel for Defendants

CRASS AOCHROLARL Document 42-2 Filed. omeal20, Page 3 93 .
